              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD WARRICK                                            CIVIL ACTION
                                                           N0.18-1952
      v.

EMPIRE FIRE AND MARINE
INSURANCE COMPANY


                                 MEMORANDUM

      Plaintiff Richard Warrick brings an action for breach of contract and bad

faith against Defendant Empire Fire and Marine Insurance Company for denying

his claim ofunderinsured motorist coverage following an accident in November

2016 with an allegedly underinsured motorist. Plaintiff claims that Defendant is

liable to Plaintiff based on Plaintiffs purchase of Supplemental Liability

Protection from Enterprise Leasing Company of Philadelphia, LLC, to whom

Empire Fire and Marine Insurance Company issued an excess policy.


 I.   BACKGROUND

      Plaintiff was driving a vehicle that he rented from Enterprise Leasing

Company of Philadelphia, LLC ("Enterprise") when a non-party tortfeasor struck

the rental vehicle. ECF No. 10-5, 10-6. Plaintiff has alleged that this non-party

tortfeasor was underinsured. Compl. at il 5. When Plaintiff rented the vehicle

from Enterprise, he purchased Supplemental Liability Protection ("SLP"), which
included excess liability coverage through a Supplemental Rental Liability policy

("Empire Excess Policy") issued by Defendant Empire Fire and Marine Insurance

Company ("Empire") to Enterprise Holdings, Inc. ECF No. 10-7. The Empire

Excess Policy is provided in excess to the minimum financial responsibility limits

that are required by the self-insurance of Enterprise Leasing Company of

Philadelphia, LLC pursuant to 75 Pa. C.S. §§ 1702, 1711, 1787. ECF No. 10-6 at

1, 4 ,-i 18. Furthermore, as stated in Enterprise's rental agreement that Plaintiff

signed, the SLP that Plaintiff purchased "exlu[ded]: ... [a]ny loss arising out of ..

. bodily injury, death or property damage sustained by" the renter, as well as "[a]ny

liability arising out of or benefits payable under any[] uninsured or underinsured

motorist law, in any state." ECF No. 10-6 at 4, ,-i 18.

      After the accident, Plaintiff made a claim against Empire for underinsured

motorist benefits pursuant to the SLP he purchased in conjunction with the

Enterprise rental agreement. ECF No. 10-3 at 10. Empire denied this claim after

concluding there was no uninsured or underinsured motorist coverage under the

applicable policy. ECF No. 1 at 10; ECF No. 10-10. After the underinsured

motorist claim was denied, Plaintiff brought this action alleging Empire breached

its contract with Plaintiff and denied in bad faith Plaintiffs underinsured motorist

claim. See ECF No. 1, 10-5.
 II.   STANDARD

       Summary judgment "is appropriate where the moving party has established

 'that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."' Burton v. Teleflex, Inc., 707 F.3d 417, 425 (3d

Cir. 2013) (quoting Fed. R. Civ. P. 56(a)). "A fact is material if it might affect the

outcome of the suit under the governing law." Id. When reviewing a motion for

summary judgment, the court views "the facts in the light most favorable to the

non-moving party and draws all reasonable inferences in that party's favor." Id.

"[T]he non-moving party must present more than a mere scintilla of evidence" and

must present evidence on which a jury could reasonably find for that party. Id.

(internal quotation and citation omitted). Additionally, "[s]ummary judgment is

appropriate when the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law." Wright v. Corning, 679 F.3d 101, 105 (3d Cir. 2012)

(internal quotation and citations omitted).


III.   DISCUSSION

       Plaintiff failed to show how Empire's policy with Enterprise, the Empire

Excess Policy, would require Empire to insure Plaintiff for an underinsured
motorist claim. As there is no genuine dispute as to any material fact, Defendant is

entitled to judgment as a matter of law.


   A. The SLP Specifically Excludes Underinsured Motorist Coverage

      The only policy at issue is the Empire Excess Policy, which is a policy

issued by Empire to Enterprise Holdings, Inc., which provides excess coverage to

Plaintiff through his purchase of the SLP. However, this policy explicitly excludes

coverage to injury of the renter him or herself and plainly states that it will not

cover an underinsured motorist claim.

      The Enterprise rental agreement that Plaintiff signed stated that the optional

SLP "exlu[ded]: ... [a]ny loss arising out of ... bodily injury, death or property

damage sustained by" the renter, as well as "[a]ny liability arising out of or

benefits payable under any[] uninsured or underinsured motorist law, in any state;

or[] first party benefit law, medical payments, no-fault or any law similar to the
        I
foregoing, in any state." ECF No. 10-6 at 4,   ~   18. Furthermore, the provisions of

the Empire Excess Policy explain that:


             "In addition to the exclusions contained in the 'underlying insurance',
             this insurance does not apply to the following: ... 5. Liability arising
             out of or benefits payable under any insured or underinsured
             motorists law, in any state. 6. Liability arising out of or benefits
             payable under any first party benefit law, medical payments, no-fault
             law or any similar law to the foregoing, in any state.
             ECF No. 10-10.
      As Empire speci cally excluded coverage for underinsured motorist claims

under the SLP, Plaintif s claims for breach of contract and bad faith are

unfounded.

   B. The Em                                            and Thus Not Re uired to

      Offer Underinsu ed Motorist Covera e

      Plaintiff argues t at, even if Empire had specifically disclaimed

underinsured motorist overage, Empire was required under the law to provide

underinsured motorist overage if it did not disclaim such underinsured motorist

coverage as provided b1 the Pennsylvania Motor Vehicle Financial Responsibility

Law ("MVFRL"), 75 Pa. C. S.A. § 1731. The MVFRL states:

             (a) Mand ory Offering: No motor vehicle liability insurance policy
             shall be d livered or issued for delivery in this Commonwealth, with
             respect to any motor vehicle registered or principally garaged in this
             Commonwealth, unless uninsured motorist and underinsured
                       1




             motorist ~overages are offered therein or supplemental thereto in
             amounts Js provided in section 1734 (relating to request for lower
             limits of d verage ). Purchase of uninsured motorist and underinsured
             motorist c verages is optional.

             (b) Uninsl red      otorist coverage shall provide protection for persons
             who suffe inju       arising out of the maintenance or use of a motor
             vehicle ai.d are    egally entitled to recover damages therefor from
             owners or oper     tors of uninsured motor vehicles. The named insured
             shall be i for     ed that he may reject uninsured motorist coverage
             by signin the      ollowing written rejection form:

                              F UNINSURED MOTORIST PROTECTION
             By signin this aiver I am rejecting uninsured motorist coverage
             under this polic , for myself and all relatives residing in my
             household. Uninsured coverage protects me and relatives living in my
             household for losses and damages suffered if injury is caused by the
             negligence of a driver who does not have any insurance to pay for
             losses and damages. I knowingly and voluntarily reject this coverage.

             75 Pa. Stat. and Cons. Stat. Ann.§ 1731 (emphasis added)

       However, "if the policies are excess or umbrella policies, they are not

subject to the requirements of the MVFRL." N Ins. Co. ofNew Yorkv. Dottery,

43 F. Supp. 2d 509; 514 (E.D. Pa. 1998); see also Been v. Empire, 2000 PA Super

125 *10 (Pa. Super. 2000) (Vehicle renter was unable to recover underinsured

motorist benefits under supplemental liability insurance because it was an excess

policy and not a "motor vehicle liability insurance policy" within the meaning of

75 Pa.C.S.A. § 1731 ). The Empire Excess Policy specifically states that it

"provides excess auto liability insurance." ECF No. 10-7 at 5. The Enterprise

rental agreement that Plaintiff signed explicitly states that the SLP provides the

renter with "minimum financial responsibility limits ... as outlined in the

applicable motor vehicle financial responsibility laws of the state where Vehicle is

operated; AND [] excess insurance provided by the insurance policy (SLP charge

as shown on Page 1 is for the excess insurance only)." ECF No. 10-6 at 5. Thus,

even if Empire had not separately excluded underinsured motorist coverage, it

would be excluded from the MVFRL' s requirement that it provide underinsured

motorist coverage or that it use the written rejection form because it is an excess

policy and not subject to the requirements of the MVFRL.
   C. Empire Is Not Responsible for Enterprise's Underinsured Motorist Rejection

      Language

      Lastly, Plaintiff attempts to hold Empire responsible for Enterprise's rental

agreement, claiming that the rejection of uninsured motorist coverage was

improper because "the required signature is listed well before the required rejection

language which is put at the very bottom of the page" and "[t]here is uncertainty

and confusion as to the signature's application when the renter is forced to sign

before the rejection is ever mentioned." ECF No. 14 at 4.

      The Enterprise rental agreement provides verbatim the required rejection

form language for uninsured motorist coverage. ECF No. 10-6 at 1. Plaintiff cites

no law demonstrating that the renter's signature must be at a specific location

relative to the required rejection language. Furthermore, 75 Pa.C.S.A. § 1787

requires that a self-insurer, like Enterprise, "[p]rovide uninsured motorist coverage

up to the limits set forth in section 1774," but does not require Enterprise to

provide underinsured motorist coverage. Most importantly, Plaintiff does not

explain why Empire would be responsible for the language Enterprise uses to

allow a renter to reject uninsured or underinsured motorist coverage, when, as

shown above, Empire did not, and was not required to, provide underinsured

motorist benefits under the Empire Excess Policy.
IV.   CONCLUSION

      For the reasons set forth above, Defendant's Motion to Dismiss Plaintiffs

Complaint for failure to state a claim is granted. Plaintiffs Complaint is thus

dismissed.




             ~-d-5-~0\~
DATED: - - - - - - -
                                                                           I
                                                                    NNE ,,JUDG
